Citation Nr: 0729387	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-04 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and if so, whether service 
connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1969 to January 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which found that new and material evidence had 
not been received sufficient to reopen a claim of entitlement 
to service connection for PTSD.  

In March 2007 the veteran testified before the undersigned 
sitting at the RO (Travel Board hearing).  A transcript of 
that hearing is of record.  

In his October 2003 claim, the veteran requested service 
connection for schizophrenia, depression, and PTSD.  Service 
connection for schizophrenia was previously denied in a 
November 1988 rating decision.  The agency of original 
jurisdiction (AOJ) has not adjudicated the request to reopen 
the claim for service connection for schizophrenia or the 
claim for service connection for depression.  These matters 
are referred to the RO for appropriate action.  

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for PTSD, but that additional development 
is necessary regarding the underlying service connection 
claims.  Accordingly, the matter of entitlement to service 
connection for PTSD, based on de novo review, is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the veteran if further action 
is required on his part.




FINDINGS OF FACT

1.  The November 1988 rating decision which denied service 
connection for PTSD is final.  

2.  Evidence submitted since the November 1988 rating 
decision relates to previously unestablished facts necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The November 1988 rating decision, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been associated with the 
claims file subsequent to the November 1988 rating decision, 
and the claim of entitlement to service connection for PTSD 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in regard to the veteran's request to reopen his claim, 
further notice or assistance is unnecessary to aid the 
veteran in substantiating this claim.  

II.  Analysis

Service connection is warranted where the evidence 
establishes that an injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

In order for a claim for service connection for PTSD to be 
successful, there must be:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (1999).  

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with circumstances, 
conditions, or hardships of service.  See 38 U.S.C.A. 
§ 1154(b); Cohen v. Brown, at 146-47; Zarycki v. Brown, at 
98; 38 C.F.R. § 3.304(f).  

If the veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown at 98.  

The initial denial of service connection for PTSD in the 
November 1988 rating decision was based on there being no 
diagnosis of PTSD.  The evidence of record at the time of the 
November 1988 rating decision included the veteran's service 
medical records, service personnel records, records of VA 
hospitalization from May to July 1988, and VA examination 
conducted in September 1988.  

The service medical records include the veteran's report of a 
history of nervous trouble at his April 1969 enlistment 
examination.  Specifically, he reported that his hands 
trembled as a child, but not since.  He underwent psychiatric 
evaluation in November 1971, but no psychiatric diagnosis was 
warranted.  The January 1972 separation examination included 
a normal psychiatric evaluation.  

The records of VA hospitalization from May to July 1988 
reflect that the veteran had previously presented for 
admission in July 1987 but was not accepted.  He reported 
that he did not accept his high rank in the Navy and the CIA 
interrogated him, adding that he thought they pulled some 
kind of trick on him.  He admitted drinking and using 
marijuana, but claimed this was not as frequent as before.  
The diagnoses were schizophrenia, paranoid type, chronic, and 
mixed substance abuse.  

At VA psychiatric examination in September 1988 the veteran 
reported that he was interviewed under the influence of truth 
serum and hypnosis while in the Navy, however, the 
psychiatrist noted that, when the veteran was questioned 
closely, he neither underwent hypnosis nor had his skin 
punctured for administration of sodium amobarbital.  Rather, 
the psychiatrist opined that the veteran was taking a variety 
of street drugs and drinking heavily and, under such 
influence, he suffered from delusions and paranoid ideation.  
The examiner noted that the veteran was not consistent in his 
statements and was not truthful in his answers.  The 
diagnosis was schizophrenic disorder, paranoid type, chronic, 
in only partial remission.  

The veteran was provided notice of the November 1988 rating 
decision by letter in December 1988.  He did not file a 
notice of disagreement within one year of the notice of the 
November 1988 rating decision.  That determination is now 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302.  However, 
the veteran may reopen his claim by submitting new and 
material evidence.  38 U.S.C.A. § 5108.  

"New evidence" means evidence not previously submitted to 
VA decisionmakers; "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim; "new and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence submitted since the September 1988 rating decision 
includes a September 2004 letter from a Vet Center counselor, 
in which she stated that the veteran had a clean bill of 
health according to his April 1969 entrance physical and was 
discharged in January 1972 shortly after psychiatric 
evaluation in November 1971 in conjunction with his 
application for discharge from the Navy as a conscientious 
objector.  The counselor opined that his application for 
discharge was one of several indicators that the veteran was 
experiencing symptoms of PTSD and schizophrenia, paranoid 
type.  

The veteran's described traumatic events included seeing a 
peer get electrocuted while performing repairs on the ship's 
power lines, followed by funeral at sea, seeing the heads of 
enemy soldiers on the bow of two or three gunboats he 
refueled, his ship taking fire from the enemy when it landed 
troops at Chu Lai, falling from the bilges and being unable 
to breathe after inhaling leaking carbon dioxide, and being 
interrogated under hypnosis and the influence of a truth 
drug.  The counselor noted that the veteran's reports of 
interrogation under hypnosis and truth drugs had been labeled 
as delusions of schizophrenia by previous examiners.  

The counselor opined that the veteran showed symptoms meeting 
the DSM-IV criteria for both schizophrenia, paranoid type, 
and PTSD.  She opined that the veteran's PTSD was due to 
traumatic experiences he had in the Navy.  

This September 2004 letter provides a diagnosis of PTSD, and 
an opinion that currently diagnosed PTSD is related to in-
service stressors.  As such, this letter relates to 
previously unestablished facts necessary to establish 
entitlement to service connection, a diagnosis of PTSD and a 
nexus between current PTSD and in-service stressors.  It 
raises a reasonable possibility of substantiating the claim.  
As such, it constitutes new and material evidence sufficient 
to reopen the claim.  38 C.F.R. § 3.156(a).  

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  This matter must now be addressed on a de novo 
basis.  For the reasons detailed in the remand section, 
additional development is required for a full and fair 
adjudication of the underlying service connection claim.

ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for PTSD is reopened.


REMAND

As discussed above, the September 2004 letter from the Vet 
Center counselor reflects a diagnosis of PTSD related to in-
service stressors.  No attempt has yet been made to obtain 
credible supporting evidence of these alleged stressors.  The 
Board notes that some of the reported stressors, including 
seeing enemy heads on the bows of gunboats and being 
questioned under the influence of hypnosis and truth serum 
are inherently unverifiable.  The veteran's service medical 
records make no mention of his reported fall and carbon 
dioxide inhalation.  However, the reported stressors of a 
peer being electrocuted and his ship coming under enemy fire 
are potentially verifiable.  

Given the above stressor statement, the veteran's verified 
service aboard the U.S.S. Westchester County, and his 
diagnosis of PTSD, VA should request credible supporting 
evidence from the JSRRC and ask them to attempt to verify the 
stressors. 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c). 

The Board also notes that, despite the September 2004 letter 
from the Vet Center counselor, there is conflicting evidence 
of record regarding whether the veteran has a current 
diagnosis of PTSD.  

VA treatment records from August 2000 to October 2006 do not 
include a diagnosis of PTSD.  Rather, a July 2004 assessment 
for PTSD noted that the results were equivocal and made a 
mixed case for PTSD and the veteran was scheduled for an 
interview to clear up diagnostic ambiguities.  The 
multisession psychological screening testing was continued in 
September 2004.  The psychologist's impression was that the 
reported military stressors, upon more careful review, 
appeared to be delusional in character and very unlikely to 
have occurred, in spite of the veteran's strong belief in the 
events.  The veteran was not seen as having PTSD from his 
military service, but, rather, as possibly having experienced 
several psychotic episodes with no documentation of them.  

As such, if, and only if, any of the veteran's claimed 
stressors are corroborated, he should be afforded a VA 
examination to determine whether he has a current diagnosis 
of PTSD that is related to his verified stressors.  

At the March 2007 Travel Board hearing the veteran testified 
that he was admitted to the VA in Biloxi, Mississippi in 1975 
or 1976 for psychiatric treatment, and that he was currently 
being treated at the VA in Austin.  The most recent VA 
treatment records associated with the claims file are from 
October 2006.  The VA treatment records associated with the 
claims file also include the veteran's report that he was 
hospitalized for a psychiatric problem at the VA Medical 
Center (VAMC) in New Orleans in the late 1970s.  

As any records regarding psychiatric treatment in the 1970s 
or since October 2006 are potentially pertinent to the claim 
on appeal and within the control of VA, they should be 
obtained and associated with the claims file.  Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  

Finally, the Board notes that during the pendency of this 
appeal the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the conosolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  While the 
veteran was provided with VCAA notice in December 2003, this 
letter did not include notice on disability ratings and 
effective dates.  A March 2006 letter providing notice 
regarding disability ratings and effective dates was returned 
to VA.  As the claim is being remanded for further 
development, the veteran should be provided with such notice 
in separate correspondence.  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal.  

2.  Request all records of VA treatment 
pertinent to the claim on appeal from the 
Biloxi and New Orleans VAMCs from January 
1972 to December 1979, and all records of 
VA treatment pertinent to the claim on 
appeal from the Austin VAMC since October 
2006.  

3.  Contact the veteran and request that 
he provide the following information as 
to each of his stressor events:  the 
dates of the incidents (or at least 
within a 30 day time frame); and the 
names, ranks, and units of assignment of 
all persons present at the incidents.  
Advise the veteran that with more 
complete information, VA can better 
assist him in attempting to verify the 
claimed stressors.  

4.  Prepare a summary of the veteran's 
claimed stressors, and forward the 
summary to the JSRRC and ask them to 
furnish supporting evidence of each 
claimed stressor.  

5.  If, and only if, an alleged stressor 
is verified, afford the veteran a VA 
psychiatric examination.  The examiner 
should review the claims folder, and note 
such review in the examination report or 
in an addendum.  
The examiner should then provide an 
opinion as to whether the veteran meets 
the criteria for a diagnosis of PTSD, and 
if so, should specify the stressors that 
support the diagnosis.  The examiner 
should provide a rationale for all 
opinions.

6.  After ensuring the development is 
complete, re-adjudicate the claim.  If 
any benefit sought on appeal remains 
denied, issue a supplemental statement of 
the case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


